Citation Nr: 0809154	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-40 316	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for hearing loss 
of the right ear, on appeal from an initial grant of service 
connection.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had honorable active service in the US Air Force 
from March 1967 to October 1970.  He also had two months, 
twenty-seven days of undocumented service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
July 2007, the veteran presented testimony before the Board; 
a transcript of that hearing was produced and has been 
included in the claims folder for review.


FINDINGS OF FACT

1. The veteran timely appealed for entitlement to service 
connection for hearing loss of the left ear and tinnitus, 
along with entitlement to a compensable evaluation for 
hearing loss of the right ear.  

2.  On October 30, 2007 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Seattle, 
that the appellant died on October [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
	              MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


